COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Timothy James McMahan and Karen McMahan v. Joe Alfred Izen, Jr.

Appellate case number:   01-20-00233-CV

Trial court case number: 1115867

Trial court:             County Civil Court at Law No. 1 of Harris County

       Appellants’ Motion for En Banc Reconsideration is denied.

       It is so ORDERED.

Justice’s signature: /s/ Richard Hightower
                     Acting for the En Banc Court

The En Banc Court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.


Date: April 21, 2022